Exhibit 10.72
PCTEL, INC.
AMENDED AND RESTATED 1997 STOCK PLAN JUNE 15, 2010
          Preamble: The Plan is amended and restated subject to, and effective
as of, approval by stockholders at the 2010 annual meeting of stockholders (the
“Restatement Effective Date”). If the Company’s stockholders approve this Plan,
there will be no further grants from the Company’s 2001 Nonstatutory Stock
Option Plan (the “2001 Plan”).

1.   Purposes of the Plan. The purposes of this Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants,     •   to promote the success of the
Company’s business, and     •   to ensure that the incentives contemplated by
this Plan comport with all Applicable Laws.

          Awards granted under the Plan may be Incentive Stock Options,
Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, Dividend
Equivalents and other stock or cash awards as the Administrator may determine.

2.   Definitions. As used herein, the following definitions shall apply:

  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.     (b)  
“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.     (c)  
“Award” means, individually or collectively, a grant under the Plan of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares, Dividend Equivalents and other stock or cash awards
as the Administrator may determine.     (d)   “Award Agreement” means the
written agreement setting forth the terms and provisions applicable to each
Award granted under the Plan. The Award Agreement is subject to the terms and
conditions of the Plan.     (e)   “Award Transfer Program” means any program
instituted by the Administrator that would permit Participants the opportunity
to transfer for value any outstanding Awards to a financial institution or other
person or entity approved by the Administrator.     (f)   “Awarded Stock” means
the Common Stock subject to an Award.

A-1



--------------------------------------------------------------------------------



 



  (g)   “Board” means the Board of Directors of the Company.     (h)   “Change
in Control” means the consummation of any of the following transactions:

  (i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or     (ii)   The consummation of
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or     (iii)   A change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” means directors
who either (A) are Directors as of the effective date of the Plan, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or     (iv)   The consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

  (i)   “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.     (j)   “Committee” means a committee of
Directors appointed by the Board in accordance with Section 4 of the Plan.    
(k)   “Common Stock” means the common stock of the Company.     (l)   “Company”
means PCTEL, Inc., a Delaware corporation.     (m)   “Consultant” means any
person, including an advisor, engaged by the Company or a Parent or Subsidiary
to render services to such entity.     (n)   “Determination Date” means the
latest possible date that will not jeopardize the qualification of an Award
granted under the Plan as “performance-based compensation” under Section 162(m)
of the Code.     (o)   “Director” means a member of the Board.     (p)  
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

A-2



--------------------------------------------------------------------------------



 



  (q)   “Dividend Equivalent” means a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant. The Dividend Equivalent for each Share subject
to an Award shall only be paid to a Participant on the vesting date for such
Share.     (r)   “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.     (s)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     (t)  
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

  (i)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;     (ii)   If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or     (iii)   In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

  (u)   “Fiscal Year” means the fiscal year of the Company.     (v)   “Incentive
Stock Option” means an Option intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.     (w)   “Inside Director” means a Director who is an Employee.    
(x)   “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.     (y)   “Notice of Grant” means a written or
electronic notice evidencing certain terms and conditions of an individual
Award. The Notice of Grant is part of the Award Agreement.     (z)   “Officer”
means a person who is an officer of the Company within the meaning of Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.    
(aa)   “Option” means a stock option granted pursuant to the Plan.

A-3



--------------------------------------------------------------------------------



 



  (bb)   “Option Agreement” means an agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.    
(cc)   “Outside Director” means a Director who is not an Employee.     (dd)  
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.     (ee)   “Participant” means the holder
of an outstanding Award granted under the Plan.     (ff)   “Performance Goals”
will have the meaning set forth in Section 11 of the Plan.     (gg)  
“Performance Period” means any Fiscal Year of the Company or such other period
as determined by the Administrator in its sole discretion.     (hh)  
“Performance Share” means an Award denominated in Shares which may be earned in
whole or in part upon attainment of Performance Goals or other vesting criteria
as the Administrator may determine pursuant to Section 10.     (ii)  
“Performance Unit” means a bookkeeping entry representing an amount equal to the
Fair Market Value of one Share, which may be earned in whole or in part upon
attainment of Performance Goals or other vesting criteria as the Administrator
may determine and which may be settled for cash, Shares or other securities or a
combination of the foregoing pursuant to Section 10.     (jj)   “Period of
Restriction” means the period during which the transfer of Shares of Restricted
Stock are subject to restrictions and therefore, the Shares are subject to a
substantial risk of forfeiture. Such restrictions may be based on the passage of
time, the achievement of target levels of performance, or the occurrence of
other events as determined by the Administrator.     (kk)   “Plan” means this
1997 Stock Plan, as amended and restated.     (ll)   “Restricted Stock” means
Shares issued pursuant to a Restricted Stock award under Section 8 of the Plan,
or issued pursuant to the early exercise of an Option.     (mm)   “Restricted
Stock Unit” means a bookkeeping entry representing an amount equal to the Fair
Market Value of one Share, granted pursuant to Section 9 of the Plan. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.     (nn)   “Restricted Stock Unit Agreement” means a written or
electronic agreement between the Company and the Participant evidencing the
terms and restrictions applying to an award of Restricted Stock Units. The
Restricted Stock Unit Agreement is subject to the terms and conditions of the
Plan and the Notice of Grant.     (oo)   “Rule 16b-3” means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.     (pp)   “Section 16(b)” means
Section 16(b) of the Exchange Act.     (qq)   “Service Provider” means an
Employee, Director or Consultant.

A-4



--------------------------------------------------------------------------------



 



  (rr)   “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.     (ss)   “Stock Appreciation Right” or “SAR”
means an Award granted pursuant to Section 7 hereof.     (tt)   “Subsidiary”
means a “subsidiary corporation”, whether now or hereafter existing, as defined
in Section 424(f) of the Code.

3.   Stock Subject to the Plan.

  (a)   Stock Subject to the Plan. Subject to the provisions of Section 15 of
the Plan, the maximum aggregate number of Shares with respect to which Awards
may be made under the Plan after the Restatement Effective Date is the sum of
(a) 2,724,798 Shares, plus (b) any Shares returned (or that would have otherwise
returned) to the Plan on or after the Restatement Effective Date as a result of
Section(s) 3(b) and 3(c), plus (c) any Shares returned (or that would have
otherwise returned) to the Company’s 1998 Director Option Plan on or after the
Restatement Effective Date as a result of termination of options or repurchase
of Shares issued under such plan (with a maximum number of Shares added pursuant
to clause (c) equal to 270,000 Shares), plus (d) any Shares returned (or that
would have otherwise returned) to the Company’s 2001 Plan on or after the
Restatement Effective Date as a result of termination of options or repurchase
of Shares issued under such plan (with a maximum number of Shares added pursuant
to clause (d) equal to 246,452 Shares). The Shares may be authorized, but
unissued, or reacquired Common Stock.     (b)   Full Value Awards. Any Shares
subject to Awards other than Options and Stock Appreciation Rights will be
counted against the numerical limits of this Section 3 as one and seventy-eight
hundredths (1.78) Shares for every one Share subject thereto. Further, if Shares
acquired pursuant to any Award other than Options and Stock Appreciation Rights
are forfeited or repurchased by the Company and would otherwise return to the
Plan pursuant to Section 3(c), one and seventy-eight hundredths (1.78) times the
number of Shares so forfeited or repurchased will return to the Plan and will
again become available for issuance.     (c)   Lapsed Awards. If an Award
expires or becomes unexercisable without having been exercised in full, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options and Stock Appreciation
Rights, the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Upon the exercise of a SAR settled in Shares, the gross number of
Shares covered by the portion of the Award so exercised will cease to be
available under the Plan. However, Shares that have been issued under the Plan
under any Award shall not be returned to the Plan and shall not become available
for future distribution under the Plan, except that if unvested Shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the tax and exercise price of an Award will not become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan.

A-5



--------------------------------------------------------------------------------



 



4.   Administration of the Plan.

  (a)   Procedure.

  (i)   Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Service Providers.    
(ii)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.     (iii)   Rule 16b-3. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.     (iv)   Other Administration.
Other than as provided above, the Plan shall be administered by (A) the Board or
(B) a Committee, which committee shall be constituted to satisfy Applicable
Laws.

  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

  (i)   to determine the Fair Market Value;     (ii)   to select the Service
Providers to whom Awards may be granted hereunder;     (iii)   to determine the
number of shares of Common Stock to be covered by each Award granted hereunder;
    (iv)   to approve forms of agreement for use under the Plan;     (v)   to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted hereunder. Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Awards may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Award or the shares of Common Stock relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine; provided,
however, that unless otherwise determined by the Administrator, any extension of
the term or exercise period of an Award shall comply with Section 409A of the
Code and any temporary, proposed or final Treasury Regulations and guidance
promulgated thereunder;     (vi)   to construe and interpret the terms of the
Plan and Awards granted pursuant to the Plan;     (vii)   to prescribe, amend
and rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of qualifying for
preferred tax treatment under foreign tax laws;

A-6



--------------------------------------------------------------------------------



 



  (viii)   to modify or amend each Award (subject to Section(s) 4(e) and 20(c)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options and SARs longer than is
otherwise provided for in the Plan. ;     (ix)   to determine whether Dividend
Equivalents will be granted in connection with an Award;     (x)   to allow
Participants to satisfy withholding tax obligations by electing to have the
Company withhold from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined. All
elections by a Participant to have Shares withheld for this purpose shall be
made in such form and under such conditions as the Administrator may deem
necessary or advisable;     (xi)   to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;     (xii)   to make all other
determinations deemed necessary or advisable for administering the Plan.

  (c)   Section 409A. Unless otherwise determined by the Administrator, the
Administrator shall comply with Section 409A of the Code and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder in
taking or permitting any actions under the Plan that would result in a deferral
of compensation subject to Section 409A of the Code.     (d)   Effect of
Administrator’s Decision. The Administrator’s decisions, determinations and
interpretations shall be final and binding on all Participants and any other
holders of Awards.     (e)   Limitations.

  (i)   Prohibition Against Repricing. Notwithstanding Section 4(b)(viii), the
Administrator may not modify or amend an Option or Stock Appreciation Right to
reduce the exercise price of such Option or Stock Appreciation Right after it
has been granted (except for adjustments made pursuant to Section 15 of the
Plan) nor may the Administrator cancel any outstanding Option or Stock
Appreciation Right and replace it with any other Award with a lower exercise
price, unless, in either case, such action is approved by the Company’s
stockholders.     (ii)   Buyout Provisions. If approved in advance by the
Company’s stockholders, the Administrator may offer to buy out for a payment in
cash or Shares an Option and/or a SAR previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

  (f)   Voluntary Surrender Program. Notwithstanding anything in the Plan to the
contrary, the Administrator is expressly authorized to allow, in its sole and
absolute discretion, a program under which: (i) certain Participants voluntarily
surrender their Options without consideration and (ii) such Participants will
remain eligible to receive their respective ordinary course equity grants in the
next grant cycle. Notwithstanding anything in the Plan to the contrary, any
Shares subject to an Option surrendered pursuant to the voluntary surrender
program

A-7



--------------------------------------------------------------------------------



 



      described in this Section 4(f) shall not become available for future grant
or sale under the Plan.

5.   Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Dividend Equivalents and such other stock or cash awards as the Administrator
determines may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.   6.   Options.

  (a)   Limitations.

  (i)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

  (b)   The following limitations shall apply to grants of Options:

  (i)   No Service Provider shall be granted, in any Fiscal Year, Options to
purchase more than 300,000 Shares.     (ii)   In connection with his or her
initial service, a Service Provider may be granted Options to purchase up to an
additional 150,000 Shares which shall not count against the limit set forth in
subsection (i) above.     (iii)   The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15 of the Plan.     (iv)   If an Option is canceled in the
same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 15 of the Plan), the canceled Option will be
counted against the limits set forth in subsections (i) and (ii) above.

  (c)   Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Notwithstanding the foregoing, with respect to Options granted
on or following the Restatement Effective Date, the maximum term shall be seven
(7) years from the date of grant. Moreover, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Option
Agreement.

A-8



--------------------------------------------------------------------------------



 



  (d)   Option Exercise Price and Consideration.

  (i)   Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
will be no less than 110% of the Fair Market Value per Share on the date of
grant. Notwithstanding the foregoing provisions of this Section 6(d), Options
may be granted with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.

  (e)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.     (f)   Form of Consideration. The Administrator shall determine
the acceptable form of consideration for exercising an Option, including the
method of payment. In the case of an Incentive Stock Option, the Administrator
shall determine the acceptable form of consideration at the time of grant. To
the extent consistent with Applicable Laws, such consideration may consist
entirely of:

  (i)   cash;     (ii)   check;     (iii)   promissory note;     (iv)   other
Shares (including as part of a pyramid exercise), provided that such Shares have
a Fair Market Value on the date of surrender equal to the aggregate exercise
price of the Shares as to which such Option will be exercised and provided
further that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion;     (v)   consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;    
(vi)   by a net exercise arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the minimum whole number of Shares
with a Fair Market Value sufficient to pay the aggregate Exercise Price of the
Exercised Shares; provided however, that if the Fair Market Value of the
withheld shares exceeds the aggregate Exercise Price of the Exercised Shares,
the excess shall be paid to Participant; provided, further, that Shares will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that they are (A) used to pay the exercise price pursuant to the “net
exercise,” (B) delivered to Participant as a result of such exercise, or
(C) withheld to satisfy tax withholding obligations;

A-9



--------------------------------------------------------------------------------



 



  (vii)   a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;     (viii)   any
combination of the foregoing methods of payment; or     (ix)   such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws.

  (g)   Exercise of Option.

  (i)   Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

          An Option shall be deemed exercised when the Company receives:
(i) notice of exercise (in such form as the Administrator may specify from time
to time) from the person entitled to exercise the Option, and (ii) full payment
for the Shares with respect to which the Option is exercised. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 15 of the Plan.
          Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

  (ii)   Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.     (iii)  
Disability of Participant. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option

A-10



--------------------------------------------------------------------------------



 



      is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
on the date of termination, the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Participant does not exercise his
or her Option within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.     (iv)   Death of
Participant. If a Participant dies while a Service Provider, the Option may be
exercised within such period of time as is specified in the Option Agreement
(but in no event later than the expiration of the term of such Option as set
forth in the Notice of Grant), by the Participant’s estate or by a person who
acquires the right to exercise the Option by bequest or inheritance, but only to
the extent that the Option is vested on the date of death. In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Participant’s termination. If, at the time of
death, the Participant is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan. The Option may be exercised by the executor or administrator of the
Participant’s estate or, if none, by the person(s) entitled to exercise the
Option under the Participant’s will or the laws of descent or distribution. If
the Option is not so exercised within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

7.   Stock Appreciation Rights.

  (a)   Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Administrator, in its sole discretion.     (b)   Number of
Shares. The Administrator will have complete discretion to determine the number
of Stock Appreciation Rights granted to any Participant, provided that during
any Fiscal Year, no Participant will be granted Stock Appreciation Rights
covering more than 300,000 Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted Stock Appreciation Rights covering up to an additional 150,000
Shares.     (c)   Exercise Price and other Terms. The Administrator, subject to
the provisions of the Plan, shall have complete discretion to determine the
terms and conditions of SARs granted under the Plan; provided, however, that:
(i) with respect to SARs granted prior to the Restatement Effective Date, no SAR
may have a term of more than ten (10) years from the date of grant; and
(ii) with respect to SARs granted on or following the Restatement Effective
Date, no SAR may have a term of more than seven (7) years from the date of
grant. In addition, the per Share exercise price of a SAR shall be no less than
100% of the Fair Market Value per Share on the date of grant.     (d)   Payment
of SAR Amount. Upon exercise of a SAR, a Participant shall be entitled to
receive payment from the Company in an amount determined by multiplying:

A-11



--------------------------------------------------------------------------------



 



  (i)   The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times     (ii)   the number of Shares with
respect to which the SAR is exercised.

  (e)   Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.     (f)   SAR
Agreement. Each SAR grant shall be evidenced by an Award Agreement that shall
specify the exercise price, the term of the SAR, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine.     (g)   Expiration of SARs. A SAR granted under the Plan
shall expire upon the date determined by the Administrator, in its sole
discretion, and set forth in the Award Agreement.     (h)   Termination of
Relationship as a Service Provider. If a Participant ceases to be a Service
Provider, other than upon the Participant’s death or Disability, the Participant
may exercise his or her SAR within such period of time as is specified in the
SAR Agreement to the extent that the SAR is vested on the date of termination
(but in no event later than the expiration of the term of such SAR as set forth
in the SAR Agreement). In the absence of a specified time in the SAR Agreement,
the SAR shall remain exercisable for three (3) months following the
Participant’s termination. If, on the date of termination, the Participant is
not vested as to his or her entire SAR, the Shares covered by the unvested
portion of the SAR shall revert to the Plan. If, after termination, the
Participant does not exercise his or her SAR within the time specified by the
Administrator, the SAR shall terminate, and the Shares covered by such SAR shall
revert to the Plan.     (i)   Disability of Participant. If a Participant ceases
to be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her SAR within such period of time as is
specified in the SAR Agreement to the extent the SAR is vested on the date of
termination (but in no event later than the expiration of the term of such SAR
as set forth in the SAR Agreement). In the absence of a specified time in the
SAR Agreement, the SAR shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire SAR, the Shares covered by the unvested
portion of the SAR shall revert to the Plan. If, after termination, the
Participant does not exercise his or her SAR within the time specified herein,
the SAR shall terminate, and the Shares covered by such SAR shall revert to the
Plan.     (j)   Death of Participant. If a Participant dies while a Service
Provider, the SAR may be exercised within such period of time as is specified in
the SAR Agreement (but in no event later than the expiration of the term of such
SAR as set forth in the Notice of Grant), by the Participant’s estate or by a
person who acquires the right to exercise the SAR by bequest or inheritance, but
only to the extent that the SAR is vested on the date of death. In the absence
of a specified time in the SAR Agreement, the SAR shall remain exercisable for
twelve (12) months following the Participant’s termination. If, at the time of
death, the Participant is not vested as to his or her entire SAR, the Shares
covered by the unvested portion of the SAR shall immediately revert to the Plan.
The SAR may be exercised by the executor or administrator of the Participant’s
estate or, if none, by the person(s) entitled to exercise the SAR under the
Participant’s will or the laws of descent or distribution. If the SAR is not so
exercised within the time specified herein, the SAR shall terminate, and the
Shares covered by such SAR shall revert to the Plan.

A-12



--------------------------------------------------------------------------------



 



8.   Restricted Stock.

  (a)   Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.     (b)   Restricted Stock Agreement. Each
Award of Restricted Stock will be evidenced by an Award Agreement that will
specify the Period of Restriction, the number of Shares granted, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine. Notwithstanding the foregoing sentence, during any Fiscal Year no
Participant will receive more than an aggregate of 150,000 Shares of Restricted
Stock; provided, however, that in connection with a Participant’s initial
service as an Employee, an Employee may be granted an aggregate of up to an
additional 75,000 Shares of Restricted Stock. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.     (c)  
Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.     (d)  
Other Restrictions. The Administrator, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate.     (e)   Removal of Restrictions. Except as otherwise provided in
this Section 8, Shares of Restricted Stock covered by each Restricted Stock
grant made under the Plan will be released from escrow as soon as practicable
after the last day of the Period of Restriction. The Administrator, in its
discretion, may accelerate the time at which any restrictions will lapse or be
removed.     (f)   Voting Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.     (g)   Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.     (h)   Return of
Restricted Stock to Company. On the date set forth in the Award Agreement, the
Restricted Stock for which restrictions have not lapsed will revert to the
Company and again will become available for grant under the Plan.

9.   Restricted Stock Units.

  (a)   Grant. Restricted Stock Units may be granted at any time and from time
to time as determined by the Administrator. Each Restricted Stock Unit grant
will be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to

A-13



--------------------------------------------------------------------------------



 



      Section 9(d), may be left to the discretion of the Administrator.
Notwithstanding anything to the contrary in this subsection (a), during any
Fiscal Year, no Participant will receive more than an aggregate of 150,000
Restricted Stock Units; provided, however, that in connection with a
Participant’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 75,000 Restricted Stock Units.     (b)  
Vesting Criteria and Other Terms. The Administrator will set vesting criteria in
its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. After the grant of Restricted Stock Units, the Administrator, in
its sole discretion, may reduce or waive any restrictions for such Restricted
Stock Units. Each Award of Restricted Stock Units will be evidenced by an Award
Agreement that will specify the vesting criteria, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.     (c)
  Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as specified in the Award
Agreement. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.     (d)   Form
and Timing of Payment. Payment of earned Restricted Stock Units will be made as
soon as practicable after the date(s) set forth in the Award Agreement. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof. Shares represented by Restricted Stock
Units that are fully paid in cash will be available for grant under the Plan.  
  (e)   Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

10.   Performance Units and Performance Shares.

  (a)   Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units/Shares granted to each Participant provided that during any
Fiscal Year, (a) no Participant will receive Performance Units having an initial
value greater than $500,000, and (b) no Participant will receive more than
150,000 Performance Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted up to an additional 75,000 Performance Shares.     (b)   Value of
Performance Units/Shares. Each Performance Unit will have an initial value that
is established by the Administrator on or before the date of grant. Each
Performance Share will have an initial value equal to the Fair Market Value of a
Share on the date of grant.     (c)   Performance Objectives and Other Terms.
The Administrator will set performance objectives or other vesting provisions
(including, without limitation, continued status as a Service Provider) in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units/Shares that will be paid out to the
Participant. The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, or individual goals, or any other basis
determined by the Administrator in its discretion. Each Award of Performance
Units/Shares will be evidenced

A-14



--------------------------------------------------------------------------------



 



      by an Award Agreement that will specify the Performance Period, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.     (d)   Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.     (e)
  Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.     (f)   Cancellation of Performance
Units/Shares. On the date set forth in the Award Agreement, all unearned or
unvested Performance Units/Shares will be forfeited to the Company, and again
will be available for grant under the Plan.

11.   Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other incentives under the Plan may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including

  (a)   cash flow;     (b)   cash position;     (c)   earnings before interest
and taxes;     (d)   earnings before interest, taxes, depreciation and
amortization;     (e)   earnings per Share;     (f)   economic profit;     (g)  
economic value added;     (h)   equity or stockholder’s equity;     (i)   market
share;     (j)   net income;     (k)   net profit;     (l)   net sales;

A-15



--------------------------------------------------------------------------------



 



  (m)   operating earnings;     (n)   operating income;     (o)   profit before
tax;     (p)   ratio of debt to debt plus equity;     (q)   ratio of operating
earnings to capital spending;     (r)   return on equity;     (s)   return on
net assets;     (t)   return on sales, revenue, sales growth; or     (u)   total
return to stockholders.

  (i)   Any Performance Goals may be used to measure the performance of the
Company as a whole or a business unit of the Company and may be measured
relative to a peer group or index. The Performance Goals may differ from
Participant to Participant and from Award to Award. Prior to the Determination
Date, the Administrator will determine whether any significant element(s) will
be included in or excluded from the calculation of any Performance Goal with
respect to any Participant. In all other respects, Performance Goals will be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Administrator prior to the issuance of an Award, which is consistently applied
and identified in the financial statements, including footnotes, the management
discussion and analysis section of the Company’s annual report, or the minutes
of the Board.

12.   Automatic Awards to Outside Directors. All grants of Restricted Stock to
Outside Directors under this Section 12 shall be automatic and non-discretionary
and shall be made in accordance with the following provisions:

  (a)   No person shall have the discretion to select which Outside Directors
shall be granted Restricted Stock or to determine the number of Shares to be
included in the Awards of Restricted Stock granted to Outside Directors.     (b)
  Each Outside Director shall be automatically granted Shares of Restricted
Stock with an aggregate Fair Market Value on the date of grant of $50,000 (a
“First Award”) upon such date on which such person first becomes an Outside
Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy; provided, however, that an Inside
Director who ceases to be an Inside Director but who remains a Director shall
not receive a First Award.     (c)   Each Outside Director subsequently shall be
automatically granted Shares of Restricted Stock with an aggregate Fair Market
Value on the date of grant of $35,000 (a “Subsequent Award”) on the date of the
annual meeting of stockholders at which (i) if such Outside Director’s position
on the Board is subject to stockholder approval, such director is re-elected to
the

A-16



--------------------------------------------------------------------------------



 



      Board, or (ii) if the Outside Director’s position is not subject to
stockholder approval, such director is continuing as a member of the Board.    
(d)   Each Outside Director who serves either as the Lead Director of the Board
or as a member and/or chair of the Audit Committee, the Compensation Committee
or the Nominating and Governance Committee of the Board shall be entitled to
additional Shares of Restricted Stock with an aggregate Fair Market Value (an
“Additional Service Award”) on the date of grant as follows:

              Fair Market Position   Value
Audit Committee Member
  $ 5,000  
Audit Committee Chair
  $ 10,000  
Compensation Committee Member
  $ 5,000  
Compensation Committee Chair
  $ 9,000  
Nominating and Governance Committee Member
  $ 5,000  
Nominating and Governance Committee Chair
  $ 7,000  
Lead Director
  $ 10,000  

  (e)   The terms of a First Award, a Subsequent Award and an Additional Service
Award shall be as follows:

  (i)   Subject to Section 15 of the Plan, the First Award shall be subject to
time-based restrictions that shall lapse as to thirty-three and one-third
percent (33-1/3%) of the Shares in the First Award on each anniversary of its
date of grant, provided that the Participant continues to serve as a Director on
such dates.     (ii)   Each Subsequent Award and Additional Service Award shall
not be subject to any time-based or other similar restrictions in favor of the
Company.

  (f)   When calculating the number of Shares that will be subject to a grant
under this Section 12, in all cases, the number of Shares shall be determined by
dividing the aggregate Fair Market Value by the Fair Market Value of a Share on
the date of grant, and rounding down. The aggregate Fair Market Value in respect
of Awards of Restricted Stock under this Section 12 may be increased or
decreased from time to time by the Administrator.

13.   Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company and its Affiliates. For purposes of Incentive
Stock Options, no such leave may exceed three (3) months, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.   14.   Non-Transferability of Awards.

  (a)   Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an

A-17



--------------------------------------------------------------------------------



 



      Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate.     (b)   Prohibition Against
an Award Transfer Program. Notwithstanding anything to the contrary in the Plan,
in no event will the Administrator have the right to determine and implement the
terms and conditions of any Award Transfer Program without stockholder approval.

15.   Adjustments Upon Changes in Capitalization, Dissolution, or Change in
Control.

  (a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, the price per share (if any) of Common Stock covered by each such
outstanding Award, the numerical Share limits set forth in Sections 3, 6, 7, 8,
9 and 10 of the Plan, and the number of Shares automatically awarded to Outside
Directors under Section 12 of the Plan, shall be proportionately adjusted for
any change in or increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other change or
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Award.     (b)   Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Awarded Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights shall lapse 100%, and that any Award vesting shall accelerate 100%,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised
(with respect to Options, and SARs) or vested (with respect to Restricted
Stock), an Award will terminate immediately prior to the consummation of such
proposed action.     (c)   Change in Control.

  (i)   Assumption

  (A)   In the event of a Change in Control, each outstanding Award (including
any related Dividend Equivalent), other than an Award that vests, is earned or
paid-out upon the satisfaction of one or more Performance Goals, shall be
assumed or an equivalent Award substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation (the “Successor Corporation”).

A-18



--------------------------------------------------------------------------------



 



  (B)   For the purposes of this subsection, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share of Awarded Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the Successor Corporation, the Administrator may,
with the consent of the Successor Corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right, for each
Share subject to such Award to be solely common stock of the Successor
Corporation equal in fair market value to the per share consideration received
by holders of Common Stock in the Change in Control.

  (ii)   Non-Assumption

  (A)   Non-Performance Based Awards. In the event that the Successor
Corporation refuses to assume or substitute for the Award, the Participant shall
fully vest in and have the right to exercise the Award as to all of the Awarded
Stock, including Shares as to which such Awards would not otherwise be vested or
exercisable. Additionally, all restrictions on Restricted Stock will lapse. Note
that this subsection (A) does not apply to any Award that vests, is earned or
paid-out upon the satisfaction of one or more Performance Goals.     (B)  
Performance-Based Awards. With respect to any Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit, or other Award that vests, is earned
or paid-out upon the satisfaction of one or more Performance Goals all
Performance Goals or other vesting criteria will be deemed achieved at target
levels and all other terms and conditions met (see subsection (D) below for
discussion of payment for performance-based awards).     (C)   Notice. If an
Award becomes fully vested and exercisable in lieu of assumption or substitution
in the event of a Change in Control, the Administrator shall notify the
Participant in writing or electronically that the Award shall be fully vested
and exercisable for a period of fifteen (15) days from the date of such notice,
and the Award shall terminate upon the expiration of such period.     (D)  
Pro-Ration. If the Change in Control occurs during a Performance Period while
the Participant (other than an Outside Director) is a Service Provider, the
Participant will receive payment of a pro-rated amount of the performance-based
Award that would have actually been earned had the Participant remained a
Service Provider through the end of the Performance Period based on the amount
of time the Participant was a Service Provider during the Performance Period
before the Change in Control. Such payment

A-19



--------------------------------------------------------------------------------



 



      pro-rated amount shall be paid within thirty (30) days of the consummation
of the Change in Control.

  (iii)   Outside Directors. With respect to Awards granted to Outside
Directors, in the event of a Change of Control, the Participant shall fully vest
in and have the right to exercise the Award as to all of the Awarded Stock,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock will lapse, and, with respect
to Restricted Stock Units, Performance Shares and Performance Units, all
Performance Goals or other vesting criteria will be deemed achieved at target
levels and all other terms and conditions met. The Outside Director will receive
payment of a pro-rated amount of the Performance Shares, Performance Units, or
other performance-based Award that would have actually been earned had the
Outside Director remained a Service Provider through the end of the Performance
Period based on the amount of time the Outside Director was a Service Provider
during the Performance Period before the Change in Control.

16.   Tax Withholding.

  (a)   Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).     (b)   Withholding Arrangements.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may require a Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (i) paying
cash, (ii) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the amount required to be withheld,
(iii) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld, or (iv) selling a sufficient number
of Shares otherwise deliverable to the Participant through such means as the
Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. The amount of the
withholding requirement will be deemed to include any amount which the
Administrator agrees may be withheld at the time the election is made, not to
exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

17.   No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.   18.   Date of Grant. The date of grant of an Award shall be,
for all purposes, the date on which the Administrator makes the determination
granting such Award, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Participant
within a reasonable time after the date of such grant.

A-20



--------------------------------------------------------------------------------



 



19.   Term of Plan. The Plan shall become effective on the Restatement Effective
Date. It shall continue in effect for 10 years thereafter unless terminated
earlier under Section 20 of the Plan.   20.   Amendment and Termination of the
Plan.

  (a)   Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.     (b)   Stockholder Approval. The Company shall
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.     (c)   Effect of Amendment or
Termination. No amendment, alteration, suspension or termination of the Plan
shall impair the rights of any Participant, unless mutually agreed otherwise
between the Participant and the Administrator, which agreement must be in
writing and signed by the Participant and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

21.   Conditions Upon Issuance of Shares.

  (a)   Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.     (b)  
Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased or received only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.

22.   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.   23.   Reservation of Shares. The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.   24.
  Stockholder Approval. The Plan will be subject to, and effective as of,
approval by the stockholders of the Company at the 2010 annual meeting of
stockholders. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.

A-21